DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 11-12, 14-17, is/are rejected under 35 U.S.C. 102a1 as being anticipated by McCarthy et al (US 2015/0094227).
Regarding claim 1, McCarthy et al teach a test strip, configured to evaluate a sample of urine for the presence of pregnanediol and display an indication of whether the sample of urine contains pregnanediol; wherein the indication consisting of one line indicates a positive result, demonstrating that the sample of urine contains pregnanediol above a pre-defined threshold; and, wherein the indication consisting of two colored lines indicates a negative result, demonstrating that the sample of urine does not contain pregnanediol above a pre-defined threshold.  (Para. 0091, 0119, 0139, Fig. 4: competitive assay P3G 52 with control line 60)

Regarding claim 2, McCarthy et al teach a receiving zone (Fig. 4: conjugate pad 36), and a testing zone (Fig. 4: 52).  
Regarding claim 3, McCarthy et al teach the receiving zone comprising anti-pregnanediol antibodies of the IgG isotype conjugated to a visual dye. (Para. 0172, 0071-0072: IgG P3G conjugates and dyes)
Regarding claim 7, McCarthy et al teach the anti-pregnanediol antibodies incorporating the ability to bind to other metabolites of progesterone aside from and in addition to PdG.  
Regarding claim 8, McCarthy et al teach the other metabolites of progesterone selected from the group consisting of: Pregnanediol Sulfate (PdS), 20(alpha)-hydroxyprogesterone, 20(beta)- hydroxyprogesterone, 5beta-Pregnane-3(alpha), 17(alpha), 20(alpha)-triol pregnanediol diacetate, allopregnanediol, epiallo-pregnanediol, and allo-pregnanediol disulphate.  
Regarding claim 9, McCarthy et al teach the testing zone comprising a nitrocellulose membrane configured to comprise two specific reagents bound in sequential order. 
Regarding claim 11, McCarthy et al teach the pre-defined threshold selected from within the range of 3 ug/m1-10. (Para. 0116: P3G of at least 4ug/ml)
Regarding claim 12, McCarthy et al teach the pre-defined threshold set at 5ug/ml.  (Para. 0116: P3G of at least 4ug/ml reads on greater than 4ug/ml)
Regarding claim 14, McCarthy et al teach the test strip configured for interpretation by a digital reader.  (Para. 0084: extrinsic assay results reading means such as a camera)
Regarding claim 15, McCarthy et al teach a control line; a first testing zone configured to evaluate urine for the presence of PdG; and a second testing zone configured to evaluate urine for the presence of LH.  (Para. 0107)
Regarding claim 16, McCarthy et al teach the first testing zone further configured to evaluate urine for the presence of non-PdG metabolites of progesterone.  (Para. 0034)
Regarding claim 17, McCarthy et al teach a third testing zone configured to evaluate urine for the presence of one of the hormones or metabolites selected from the group consisting of E3G, FSH, Testosterone and hCG.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al in view of Boehringer et al (USP 7144742).
McCarthy et al teach anti-pregnanediol is IgG (Para. 0172, 0071-0072: IgG P3G conjugates and dyes), but is silent the anti-pregnanediol antibodies of an isotype selected from the group consisting of IgG1, IgG2a, IgG2b, and IgG2c.  
Boehringer et al teach anti-PDG IgG antibodies can include IgG1, IgG2 (col. 6 lines 8-13; col. 18 lines 25-30).  It is  well known to use the antibodies for assays to use IgG isotypes such as IgG1 or IgG2.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the IgG of McCarthy et al with the IgG1 or IgG2 of Boehringer et al because they are known antibodies for anti-PDG antibodies for analysis.  
Claims 5-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al in view of Bahar (USP 4,952,517)
Regarding claims 5-6, and 10, McCarthy et al teach antibodies, but is silent to the concentration of the anti-pregnanediol antibodies is 1-10 ug/ml; the concentration of the anti-pregnanediol antibodies is 5-9 ug/ml; the testing zone comprising pregnanediol conjugated to a Globulin carrier protein at a concentration of a value selected from the range of .5 ug/ml-2 ug/ml.   
Bahar teach a competitive immunoassay for P3G in human urine.   Bahar teach the detection threshold level of 5ug/ml P3G for detecting using anti-P3G in concentrations including 1.0, and 2.0 ug/ml.  It is advantageous to provide the desired concentration of anti-P3G antibody to set a threshold assay for the competitive immunoassay.   Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the concentration of the anti-P3G in concentrations including 1.0ug/ml to provide the above advantage of setting a threshold assay for the competitive immunoassay.
Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al in view of Gilmour et al  (US 2010/0312137)
McCarthy et al teach a control line, but is silent to the control line comprising anti-goat antibodies.  Gilmour et al teach an ovulation cycle monitoring device lateral flow assay having a control line comprising goat anti-mouse IgG. (Para. 0145) It is well known to use antibodies, such as goat anti-mouse IgG, for a control in an immunoassay.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the antibodies in McCarthy control line with the control line goat anti-mouse IgG because they are known antibodies to provide a control for the immunoassay. 
Regarding claim 25, McCarthy et al teach a method of utilizing and interpreting a test strip configured to evaluate urine for the presence of pregnanediol, comprising: applying a urine sample to the test strip (Fig. 4: 52), reading the results indicated on the test strip, interpreting the results as either positive or negative, wherein a positive result is indicated by the presence of one colored line on the test strip, and wherein a negative result is indicated by the presence of two colored lines on the test strip (Para. 0091, 0119, 0139, Fig. 4: competitive assay P3G 52 with control line 60).  McCarthy does not explicitly teach the method steps of deciding whether to avoid sexual intercourse based upon the interpretation of the results of the test strip to lessen the risk of pregnancy, and engaging in sexual intercourse following a positive result indicated on the test strip.  
Gilmour et al teach P3G assay and using the results to decide to avoid or engage in sexual intercourse.  (Para. 0298-0300: resuming intercourse based on the PdG measurements).  It is desirable to use the PdG measurements to either achieve or avoid pregnancy due to the avoiding or engaging in sexual intercourse.   Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method step of deciding whether to avoid sexual intercourse based upon the interpretation of the results of the test strip to lessen the risk of pregnancy, and engaging in sexual intercourse following a positive result indicated on the test strip of Gilmour to the method of McCarthy to provide the above advantage of avoiding or achieving pregnancy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798